United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1562
Issued: January 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 21, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) May 20, 2011 merit decision denying his occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a right
heel injury in the performance of duty.
FACTUAL HISTORY
On January 18, 2011 appellant, then a 50-year-old truck driver, filed an occupational
disease claim alleging that he developed plantar fasciitis as a result of employment activities. He

1

5 U.S.C. § 8101 et seq.

stated that his physician put him off work and placed him in a cast the previous week. The
record reflects that appellant stopped work on January 12, 2011.
Appellant submitted a January 14, 2011 disability slip from Dr. Michael Graves, a
podiatrist, who stated that appellant was seen in the office and was disabled from work from
January 12 through February 18, 2001. Dr. Graves advised that appellant was placed in a
walking cast.2
By letter dated February 3, 2011, OWCP informed appellant that the information
submitted was insufficient to establish his claim, noting that there was no medical evidence
establishing that he had a diagnosed condition causally related to his federal job activities. It
informed him that he had 30 days to submit additional evidence to support his claim, including a
description of employment activities alleged to have caused his condition and a report explaining
how his employment activities caused the diagnosed condition. Appellant did not respond.
By decision dated March 4, 2011, OWCP denied appellant’s claim on the grounds that he
had failed to establish the fact of injury. It found no medical evidence of record containing a
diagnosis or addressing causal relation with the claimed employment factors.
On April 1, 2011 appellant requested reconsideration. In a March 14, 2011 letter, he
stated that, during the week of January 10, 2011, he experienced increased heel pain during the
workday, making it difficult for him to walk. Appellant noted his physician’s January 14, 2011
diagnosis of plantar fasciitis and his prescription for a foot cast.
In March 7, 2011 progress notes, Dr. Satish Kumar Sharma, a Board-certified internist,
diagnosed plantar fasciitis. He noted that appellant’s duties as a motor vehicle operator required
repetitive work on his feet and placed pressure on his right heel. Dr. Sharma found no erythema
and noted normal Achilles tendon and subtalar function. His form requested information
regarding any etiologic agents and duration of exposure, as well as chemical or toxic compounds,
if appellant had an occupational illness. Dr. Sharma responded, “No.” He marked “yes” as to
whether his finding and diagnosis were consistent with appellant’s history.
In a March 15, 2011 evaluation note, Dr. Robert L. Harbuck, a podiatrist, diagnosed
plantar fasciitis and provided examination findings. He noted appellant’s complaint that his
work activities had exacerbated his foot condition. Dr. Harbuck noted an active problem list
including hyperlipidemia and primary gouty arthritis. Neurological examination was normal.
Musculoskeletal examination revealed pronated right foot structure and function, with limited
ankle joint dorsiflexion, point of maximal tenderness at the right medial calcaneal tubricle.
Dr. Harbuck found no Achilles pathology. He diagnosed plantar fasciitis. Dr. Harbuck stated
that it was difficult to attribute the plantar fasciitis to work alone, as there were several
contributing factors, including obesity and pronated foot functions. He stated that “aggravation
of condition, by job duties [was] present.”
In a May 5, 2011 letter, appellant indicated that commencing December 15, 2010 he
experienced extreme sharp-to-dull pain in his right heel. His work duties included frequent
2

Dr. Graves did not specify the right or left foot.

2

standing, walking and pushing heavy objects. Appellant was often subjected to prolonged
standing while waiting for mail, mainly on concrete floors. He contended that standing and
pushing overloaded equipment exacerbated his plantar fasciitis condition. Appellant’s pain
worsened during his night shift, when he was frequently outside in the cold.
By decision dated May 20, 2011, OWCP modified the March 4, 2011 decision to reflect
that appellant had established that his work duties included frequent standing, walking and
pushing heavy objects and was often subjected to prolonged standing while waiting for mail,
mainly on concrete floors. It denied the claim, however, on the grounds that the medical
evidence of record failed to establish causal relationship between his diagnosed plantar fasciitis
condition and the work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim including the fact that he is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.5
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

6

Id.

3

ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish a right heel
injury in the performance of duty.
An employee who claims benefits under FECA has the burden of establishing the
essential elements of his claim. He has the burden of establishing by the weight of reliable,
probative and substantial evidence that the condition for which compensation is sought is
causally related to a specific employment incident or to specific conditions of the employment.
As part of this burden, the claimant must present rationalized medical opinion evidence, based
upon a complete and accurate factual and medical background, establishing causal relationship.7
OWCP accepted that appellant’s job duties included standing, walking and pushing
objects of unspecified weight and entailed prolonged standing while waiting for mail, mainly on
concrete floors. It denied his claim, however, on the grounds that the medical evidence failed to
establish a causal relationship between those activities and his diagnosed plantar fasciitis.
Appellant was initially seen by Dr. Graves, a podiatrist, on January 14, 2011. Dr. Graves
provided treatment, including a walking cast, but obtained no medical history nor addressed
which foot was treated. He did not provide any opinion or causal relationship.
On March 7, 2011 Dr. Sharma diagnosed plantar fasciitis and noted that appellant’s
duties as a motor vehicle operator required him to be on his feet and placed pressure on his right
foot. The form report provided minimal findings with no response as to any specific etiologic
agents. Dr. Sharma did not provide opinion as to the cause of appellant’s diagnosed condition or
describe how the accepted work activities were competent to have caused or exacerbated the
plantar fasciitis condition. Therefore, his report is of diminished probative value.8
On March 15, 2011 Dr. Harbuck listed diagnosis of plantar fasciitis obesity and industrial
trauma. He noted appellant’s complaint that his work activities had exacerbated his foot
condition. Dr. Harbuck stated that it was difficult to attribute the plantar fasciitis to work alone,
as there were several contributing factors, including obesity hyperlipidemia, primary gouty
arthritis and pronated foot functions. He stated only that “aggravation of condition, by job duties
[was] present” without further explanation his reports do not explain how appellant’s work
activities caused his diagnosed condition. Dr. Harbuck provided more in the way of history and
physical finding but failed to address how appellant’s right foot condition was aggravated or
exacerbated by his work as a truck driver. His statement that there were several contributing
factors is not dispositive or adequately explained.
The Board finds that the medical evidence of record is not sufficient to meet appellant’s
burden of proof to establish his claim.
7

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
8

Medical evidence which does not offer any opinion regarding the cause of an employee’s condition is of limited
probative value on the issue of causal relationship. Michael E. Smith, 50 ECAB 313 (1999).

4

CONCLUSION
The Board finds that appellant did not establish a right foot condition arising in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

